 



EXHIBIT 10.1
(IBM LOGO) [a32696a3269600.gif]     Customer Agreement
This IBM Customer Agreement (called the “Agreement”) governs transactions by
which you purchase Machines, license ICA Programs, obtain Program licenses, and
acquire Services from International Business Machines Corporation (“IBM”).
This Agreement and its applicable Attachments and Transaction Documents are the
complete agreement regarding these transactions, and replace any prior oral or
written communications between us.
By signing below for our respective Enterprises, both of us agree to the terms
of this Agreement without modification. Once signed, 1) any reproduction of this
Agreement, an Attachment, or Transaction Document made by reliable means (for
example, photocopy or facsimile) is considered an original and 2) all Products
and Services ordered under this Agreement are subject to it.

                  Agreed to:       Agreed to: Customer Company name:  
International Business Machines Corporation
 
                By   /s/ Alexis V. Lukianov
  By   /s/ Authorized Signatory                   Authorized signature
      Authorized signature
 
                Name (type or print):   Alexis V. Lukianov   Name (type or
print):
 
                Date: June 27, 2007       Date:
 
                Enterprise number:       Agreement number:
 
                Enterprise address:   4545 Towne Centre Court   IBM address:
 
      San Diego, CA 92121        

After signing, please return a copy of this Agreement to the “IBM address” shown
above.

Page 1 of 12



--------------------------------------------------------------------------------



 



IBM Customer Agreement
Table of Contents

         
Part 1 — General
    3  
1.1 Definitions
    3  
1.2 Agreement Structure
    4  
1.3 Delivery
    4  
1.4 Charges and Payment
    4  
1.5 Changes to the Agreement Terms
    4  
1.6 IBM Business Partners
    5  
1.7 Patents and Copyrights
  Error! Bookmark not defined.
1.8 Limitation of Liability
    6  
1.9 General Principles of Our Relationship
    6  
1.10 Agreement Termination
    7  
1.11 Geographic Scope and Governing Law
    7  
Part 2 — Warranties
    7  
2.1 The IBM Warranties
    7  
2.2 Extent of Warranty
    8  
Part 3 — Machines
    8  
3.1 Production Status
    8  
3.2 Title and Risk of Loss
    8  
3.3 Installation
    8  
3.4 Machine Code and LIC
    9  
Part 4 — ICA Programs
    9  
4.1 License
    9  
4.2 Program Components Not Used on the Designated Machine
    9  
4.3 Distributed System License Option
    9  
4.4 Program Testing
    9  
4.5 Program Services
    10  
4.6 License Termination
    10  
Part 5 — Services
    10  
5.1 Personnel
    10  
5.2 Materials Ownership and License
    10  
5.3 Service for Machines (during and after warranty)
    10  
5.4 Maintenance Coverage
    11  
5.5 Automatic Service Renewal
    11  
5.6 Termination and Withdrawal of a Service
    11  

Page 2 of 12



--------------------------------------------------------------------------------



 



IBM Customer Agreement
Part 1 — General
1.1 Definitions

    Customer-set-up Machine is an IBM Machine that you install according to
IBM’s instructions.       Date of Installation is the following:

  1.   for an IBM Machine that IBM is responsible for installing, the business
day after the day IBM installs it or, if you defer installation, makes it
available to you for subsequent installation by IBM;     2.   for a
Customer-set-up Machine and a non-IBM Machine, the second business day after the
Machine’s standard transit allowance period; and     3.   for a Program —

  a.   basic license, the later of the following:

  (i)   the day after its testing period ends; or     (ii)   the second business
day after the Program’s standard transit allowance period,

  b.   copy, the date (specified in a Transaction Document) on which IBM
authorizes you to make a copy of the Program, and     c.   chargeable component,
the date you distribute a copy of the chargeable component in support of your
authorized use of the Program.

    Designated Machine is either 1) the machine on which you will use an ICA
Program for processing and which IBM requires you to identify to it by
type/model and serial number, or 2) any machine on which you use the ICA Program
if IBM does not require you to provide this identification.       Enterprise is
any legal entity (such as a corporation) and the subsidiaries it owns by more
than 50 percent. The term “Enterprise” applies only to the portion of the
Enterprise located in the United States.       ICA Program is an IBM Program
licensed under Part 4 of this Agreement.       Licensed Internal Code (called
“LIC”) is Machine Code used by certain Machines IBM specifies (called “Specific
Machines”).       Machine is a machine, its features, conversions, upgrades,
elements, or accessories, or any combination of them. The term “Machine”
includes an IBM Machine and any non-IBM Machine (including other equipment) that
IBM may provide to you.       Machine Code is microcode, basic input/output
system code (called “BIOS”), utility programs, device drivers, and diagnostics
delivered with an IBM Machine.       Materials are literary works or other works
of authorship (such as programs, program listings, programming tools,
documentation, reports, drawings and similar works), that IBM may deliver to you
as part of, or in connection with, a Service. The term “Materials” does not
include Programs, Machine Code, or LIC.       Non-IBM Program is a Program
licensed under a separate third party license agreement.       Other IBM Program
is an IBM Program licensed under a separate IBM license agreement, e.g., IBM
International Program License Agreement.       Product is a Machine or a
Program.       Program is the following, including the original and all whole or
partial copies:

  1.   machine-readable instructions and data;     2.   components;     3.  
audio-visual content (such as images, text, recordings, or pictures); and     4.
  related licensed materials.

    The term “Program” includes any ICA Program, Other IBM Program, or Non-IBM
Program that IBM may provide to you. The term does not include Machine Code,
LIC, or Materials.       Service is performance of a task, provision of advice
and counsel, assistance, support, or access to a resource (such as access to an
information database) IBM makes available to you pursuant to a Transaction
Document as provided for herein.       Specifications is a document that
contains the descriptions, functions, features, performance, attributes and
components, as applicable, specific to a Product or Services. IBM provides an
IBM Machine’s Specifications in a document entitled “Official Published
Specifications” and an ICA Program’s Specifications in a document entitled
“Licensed Program Specifications. The applicable Specifications for Services are
included in the applicable Transaction Document.       Specified Operating
Environment is the Machines and programs with which an ICA Program is designed
to operate, as described in the ICA Program’s Specifications.

Page 3 of 12



--------------------------------------------------------------------------------



 



1.2 Agreement Structure

    IBM provides additional terms for Products and Services in documents called
“Attachments” and “Transaction Documents” which are also part of this Agreement.
All transactions have one or more associated Transaction Documents (such as an
invoice, supplement, schedule, exhibit, statement of work, change authorization,
or addendum).       If there is a conflict among the terms in the various
documents, those of an Attachment prevail over those of this Agreement. The
terms of a Transaction Document prevail over those of both of these documents.  
    You accept the terms in Attachments and Transaction Documents by signing
them.       A Product or Service becomes subject to this Agreement when IBM
accepts your order by 1) sending you a Transaction Document, 2) shipping the
Machine or making the Program available to you, or 3) providing the Service.

1.3 Delivery

    IBM will try to meet your delivery requirements for Products and Services
you order, and will inform you of their status. Transportation charges, if
applicable, will be specified in a Transaction Document.

1.4 Charges and Payment

    The amount payable for a Product or Service will be based on one or more of
the following types of charges: one-time, recurring, time and materials, or
fixed price. Additional charges may apply (such as special handling or travel
related expenses), only if pre-approved in writing by Customer. IBM will inform
you in advance whenever additional charges apply.       Recurring charges for a
Product begin on its Date of Installation. Charges for Services are billed as
IBM specifies in the applicable Transaction Document, which may be in advance,
periodically during the performance of the Service, or after the Service is
completed.       Services for which you prepay must be used within the
applicable contract period. Unless IBM specifies otherwise, IBM does not give
credits or refunds for unused prepaid Services.       Charges
One-time and recurring charges may be based on measurements of actual or
authorized use (for example, number of users or processor size for Programs,
meter readings for maintenance Services or connect time for network Services).
You agree to provide actual usage data if IBM specifies. If you make changes to
your environment that impact use charges (for example, change processor size or
configuration for Programs), you agree to promptly notify IBM and pay any
applicable charges. Recurring charges will be adjusted accordingly. Unless IBM
agrees otherwise, IBM does not give credits or refunds for charges already due
or paid. In the event that IBM changes the basis of measurement, its terms for
changing charges will apply.       You receive the benefit of a decrease in
charges for amounts which become due on or after the effective date of the
decrease.       IBM may increase recurring charges for Products and Services, as
well as labor rates and minimums for Services provided under this Agreement, by
giving you three months’ written notice. An increase applies on the first day of
the invoice or charging period on or after the effective date IBM specifies in
the notice.       IBM may increase one-time charges without notice. However, an
increase to one-time charges does not apply to you if 1) IBM receives your order
before the announcement date of the increase and 2) one of the following occurs
within three months after IBM’s receipt of your order:


  1.   IBM ships you the Machine or makes the Program available to you;     2.  
you make an authorized copy of a Program or distribute a chargeable component of
a Program to another Machine; or     3.   a Program’s increased use charge
becomes due.

    Payment
Amounts are due upon receipt of invoice and payable within 30 days or as
specified in a Transaction Document. You agree to pay accordingly, including any
late payment fee specified in a Transaction Document.       If any authority
imposes a duty, tax, levy, or fee, excluding those based on IBM’s net income,
upon any transaction under this Agreement, then you agree to pay that amount as
specified in an invoice or supply exemption documentation. You are responsible
for any personal property taxes for each Product from the date IBM ships it to
you.

1.5 Changes to the Agreement Terms

    In order to maintain flexibility in our business relationship, IBM may
change the terms of this Agreement by giving you three months’ written notice.
However, these changes are not retroactive. They apply, as of the effective date
IBM specifies in the notice, only to new orders, renewals, and on-going
transactions that do not expire. For on-going transactions with a defined
renewable contract period, you may request that IBM defer the change effective
date until the end of the current contract period if 1) the change affects your
current contract period and 2) you consider the change unfavorable. Changes to
charges will be implemented as described in the Charges and Payment section
above. Notwithstanding any of the above, any such change to the terms of this
agreement which IBM makes requires your consent, which you will not unreasonably
withhold.

Page 4 of 12



--------------------------------------------------------------------------------



 



    Otherwise, for a change to be valid, both of us must sign it. Additional or
different terms in any written communication from you (such as an order) are
void.

1.6 IBM Business Partners

    IBM has signed agreements with certain organizations (called “IBM Business
Partners”) to promote, market, and support certain Products and Services. When
you order IBM Products or Services (marketed to you by IBM Business Partners)
under this Agreement, IBM confirms that it is responsible for providing the
Products or Services to you under the warranties and other terms of this
Agreement. IBM is not responsible for 1) the actions of IBM Business Partners,

Page 5 of 12



--------------------------------------------------------------------------------



 



    2) any additional obligations they have to you, or 3) any products or
services that they supply to you under their agreements.

1.7 Indemnity

    For purposes of this section, the term “Product” includes Materials, Machine
Code and LIC.       If a third party claims that a Product IBM provides to you
infringes that party’s patent or copyright or misappropriates its trade secret
IBM will defend you against that claim at its expense and pay all costs,
damages, and attorney’s fees that a court finally awards or that are included in
a settlement approved by IBM, provided that you:


  1.   promptly notify IBM in writing of the claim; and     2.   allow IBM to
control, and cooperate with IBM in, the defense and any related settlement
negotiations.

    Remedies
If such a claim is made or appears likely to be made, you agree to permit IBM to
enable you to continue to use the Product, or to modify it, or replace it with
one that is at least functionally equivalent. If IBM determines that none of
these alternatives is reasonably available, you agree to return the Product to
IBM on its written request. IBM will then give you a credit equal to:

  1.   for a Machine, your net book value provided you have followed
generally-accepted accounting principles;     2.   for an ICA Program, the
amount paid by you or 12 months’ charges (whichever is less); and     3.   for
Materials, the amount you paid IBM for the creation of the Materials.  

    This is IBM’s entire obligation to you regarding any claim of infringement.

    Claims for Which IBM is Not Responsible
IBM has no obligation regarding any claim to the extent based on any of the
following:

  1.   anything you provide which is incorporated into a Product or IBM’s
compliance with any designs, specifications, or instructions provided by you or
by a third party on your behalf;     2.   your modification of a Product, or an
ICA Program’s use in other than (i) its Specified Operating Environment or
(ii) as approved by IBM;     3.   the combination, operation, or use of a
Product with other products not provided by IBM as a system, or the combination,
operation or use of a Product with any product, data, apparatus, or business
method that IBM did not provide, or the distribution, operation or use of a
Product for the benefit of a third party outside your Enterprise; or     4.  
infringement by a non-IBM Product or an Other IBM Program alone.

1.8   Limitation of Liability       Circumstances may arise where, because of a
default on IBM’s part or other liability, you are entitled to recover damages
from IBM. In each such instance, regardless of the basis on which you are
entitled to claim damages from IBM (including fundamental breach, negligence,
misrepresentation, or other contract or tort claim), IBM is liable for no more
than:


  1.   payments referred to in the Indemnity section above;     2.   damages for
bodily injury (including death) and damage to real property and tangible
personal property; and     3.   the amount of any other actual direct damages up
to the greater of $100,000 or the charges (if recurring, 12 months’ charges
apply) for the Products or Services that is the subject of the claim. For
purposes of this item, the term “Product” includes Materials, Machine Code, and
LIC.

    This limit also applies to any of IBM’s subcontractors and Program
developers. It is the maximum for which IBM and its subcontractors and Program
developers are collectively responsible.       Items for Which IBM is Not Liable
Under no circumstances is IBM, its subcontractors, or Program developers liable
for any of the following even if informed of their possibility:

  1.   loss of, or damage to, data;     2.   special, incidental, or indirect
damages or for any economic consequential damages; or     3.   lost profits,
business, revenue, goodwill, or anticipated savings.     1.9   General
Principles of Our Relationship

  1.   Neither of us grants the other the right to use its (or any of its
Enterprise’s) trademarks, trade names, or other designations in any promotion or
publication without prior written consent.     2.   The exchange of confidential
information hereunder is subject to the signed confidentiality agreement between
the parties dated as of June 26, 2007.     3.   Each of us is free to enter into
similar agreements with others.     4.   Each of us grants the other only the
licenses and rights specified. No other licenses or rights (including licenses
or rights under patents) are granted.     5.   Each of us may communicate with
the other by electronic means and such communication is acceptable as a signed
writing. An identification code (called a “user ID”) contained in an electronic
document is sufficient to verify the sender’s identity and the document’s
authenticity.     6.   Each of us will allow the other reasonable opportunity to
comply before it claims that the other has not met its obligations.     7.  
Neither of us will bring a legal action arising out of or related to this
Agreement more than two years after the cause of action arose.     8.   Neither
of us is responsible for failure to fulfill any obligations due to causes beyond
its reasonable control.

Page 6 of 12



--------------------------------------------------------------------------------



 



  9.   Neither of us may assign this Agreement, in whole or in part, without the
prior written consent of the other. Any attempt to do so is void. Neither of us
will unreasonably withhold or delay such consent. The assignment of this
Agreement, in whole or in part, within the Enterprise of which either of us is a
part or to a successor organization by merger or acquisition does not require
the consent of the other. IBM is also permitted to assign its rights to payments
under this Agreement without obtaining your consent. It is not considered an
assignment for IBM to divest a portion of its business in a manner that
similarly affects all of its customers.     10.   You agree not to resell any
Service without IBM’s prior written consent. Any attempt to do so is void.    
11.   You agree that this Agreement will not create any right or cause of action
for any third party, nor will IBM be responsible for any third party claims
against you except as described in the Indemnity section above or as permitted
by the Limitation of Liability section above for bodily injury (including death)
or damage to real or tangible personal property for which IBM is legally liable.
    12.   You agree to acquire Machines with the intent to use them within your
Enterprise and not for reselling, leasing, or transferring to a third party,
unless either of the following applies:

  a.   you are arranging lease-back financing for the Machines; or     b.   you
purchase them without any discount or allowance, and do not remarket them in
competition with IBM’s authorized remarketers.

  13.   You agree to allow IBM to install mandatory engineering changes (such as
those required for safety) on a Machine. Any parts IBM removes become IBM’s
property. You represent that you have the permission from the owner and any lien
holders to transfer ownership and possession of removed parts to IBM.     14.  
You agree that you are responsible for the results obtained from the use of the
Products and Services.     15.   You agree to provide IBM with sufficient, free,
and safe access to your facilities and systems for IBM to fulfill its
obligations.     16.   You agree to allow International Business Machines
Corporation and its subsidiaries to store and use your contact information,
including names, phone numbers, and e-mail addresses, anywhere they do business.
Such information will be processed and used in connection with our business
relationship, and may be provided to contractors, Business Partners, and
assignees of International Business Machines Corporation and its subsidiaries
for uses consistent with their collective business activities, including
communicating with you (for example, for processing orders, for promotions, and
for market research). Notwithstanding the above, IBM and Customer remain subject
to obligations relating to protecting Confidential Information we may exchange
according to our executed AECI.     17.   You agree to comply with all
applicable export and import laws and regulations.

1.10 Agreement Termination

    Either of us may terminate this Agreement on written notice to the other
following the expiration or termination of the terminating party’s obligations.
      Either of us may terminate this Agreement if the other does not comply
with any of its terms, provided the one who is not complying is given written
notice and reasonable time to comply.       Any terms of this Agreement which by
their nature extend beyond the Agreement termination remain in effect until
fulfilled, and apply to both of our respective successors and assignees.

1.11 Geographic Scope and Governing Law

    The rights, duties, and obligations of each of us are valid only in the
United States except that all licenses are valid as specifically granted.      
Both you and IBM consent to the application of the laws of the State of
California to govern, interpret, and enforce all of your and IBM’s rights,
duties, and obligations arising from, or relating in any manner to, the subject
matter of this Agreement, without regard to conflict of law principles.       In
the event that any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement remain in full force
and effect.       Nothing in this Agreement affects any statutory rights of
consumers that cannot be waived or limited by contract.

Part 2 — Warranties
2.1 The IBM Warranties

    Warranty for IBM Machines
IBM warrants that each IBM Machine is free from defects in materials and
workmanship and conforms to its Specifications.       The warranty period for a
Machine is a specified, fixed period commencing on its Date of Installation.
During the warranty period, IBM provides repair and exchange Service for the
Machine, without charge, under the type of Service IBM designates for the
Machine or as we otherwise agree. If a Machine does not function as warranted
during the warranty period and IBM is unable to either 1) make it do so or 2)
replace it with one that is at least functionally equivalent, you may return it
to IBM and your money will be refunded.       Additional terms regarding Service
for Machines during and after the warranty period are contained in Part 5.      
Warranty for ICA Programs

Page 7 of 12



--------------------------------------------------------------------------------



 



    IBM warrants that each warranted ICA Program, when used in the Specified
Operating Environment, will conform to its Specifications.     The warranty
period for an ICA Program expires when its Program Services are no longer
available. During the warranty period, IBM provides defect-related Program
Services without charge. Program Services are available for a warranted ICA
Program for at least one year following its general availability.       If an
ICA Program does not function as warranted during the first year after you
obtain your license and IBM is unable to make it do so, you may return the ICA
Program and your money will be refunded. To be eligible, you must have obtained
your license while Program Services (regardless of the remaining duration) were
available for it. Additional terms regarding Program Services are contained in
Part 4.       Warranty for IBM Services
IBM warrants that it performs each IBM Service using reasonable care and skill
and according to its current description (including any completion criteria)
contained in this Agreement, an Attachment, or a Transaction Document.      
Warranty for Systems
Where IBM provides Products to you as a system, IBM warrants that they are
compatible and will operate with one another. This warranty is in addition to
IBM’s other applicable warranties.

2.2 Extent of Warranty

    If a Machine is subject to federal or state consumer warranty laws, IBM’s
statement of limited warranty included with the Machine applies in place of
these Machine warranties.       The warranties stated above will not apply to
the extent that there has been misuse (including but not limited to use of any
Machine capacity or capability, other than that authorized by IBM in writing),
accident, modification, unsuitable physical or operating environment, operation
in other than the Specified Operating Environment, improper maintenance by you,
or failure caused by a product for which IBM is not responsible. With respect to
Machines, the warranty is voided by removal or alteration of Machine or parts
identification labels.       THESE WARRANTIES ARE YOUR EXCLUSIVE WARRANTIES AND
REPLACE ALL OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.       Items Not Covered by Warranty       IBM
does not warrant uninterrupted or error-free operation of a Product or Service
or that IBM will correct all defects.       IBM will identify IBM Machines and
ICA Programs that it does not warrant.       Unless IBM specifies otherwise, it
provides Materials, non-IBM Products, and non-IBM Services WITHOUT WARRANTIES OF
ANY KIND. However, non-IBM manufacturers, developers, suppliers, or publishers
may provide their own warranties to you. Warranties, if any, for Other IBM
Programs and Non-IBM Programs may be found in their license agreements.

Part 3 — Machines
3.1 Production Status

    Each IBM Machine is manufactured from parts that may be new or used. In some
cases, a Machine may not be new and may have been previously installed.
Regardless, IBM’s appropriate warranty terms apply.

3.2 Title and Risk of Loss

    When IBM accepts your order, IBM agrees to sell you the Machine described in
a Transaction Document. IBM transfers title to you or, if you choose, your
lessor when IBM ships the Machine. However, IBM reserves a purchase money
security interest in the Machine until IBM receives the amounts due. For a
feature, conversion, or upgrade involving the removal of parts which become
IBM’s property, IBM reserves a security interest until IBM receives payment of
all the amounts due and the removed parts. You authorize IBM to file appropriate
documents to permit IBM to perfect its purchase money security interest.      
For each Machine, IBM bears the risk of loss or damage up to the time it is
delivered to the IBM-designated carrier for shipment to you or your designated
location. Thereafter, you assume the risk. Each Machine will be covered by
insurance, arranged and paid for by IBM for you, covering the period until it is
delivered to you or your designated location. For any loss or damage, you must
1) report the loss or damage in writing to IBM within 10 business days of
delivery and 2) follow the applicable claim procedure.

3.3 Installation

    You agree to provide an environment meeting the specified requirements for
the Machine.       IBM has standard installation procedures. IBM will
successfully complete these procedures before it considers an IBM Machine (other
than a Machine for which you defer installation or a Customer-set-up Machine)
installed.       You are responsible for installing a Customer-set-up Machine
and, unless IBM agrees otherwise, a non-IBM Machine.       Machine Features,
Conversions and Upgrades
IBM sells features, conversions and upgrades for installation on Machines, and,
in certain instances, only for installation on a designated, serial-numbered
Machine. Many of these transactions involve the removal of parts and their re-

Page 8 of 12



--------------------------------------------------------------------------------



 



    turn to IBM. As applicable, you represent that you have the permission from
the owner and any lien holders to 1) install features, conversions, and upgrades
and 2) transfer ownership and possession of removed parts (which become IBM’s
property) to IBM. You further represent that all removed parts are genuine,
unaltered, and in good working order. A part that replaces a removed part will
assume the warranty or maintenance Service status of the replaced part. You
agree to allow IBM to install the feature, conversion, or upgrade within 30 days
of its delivery. Otherwise, IBM may terminate the transaction and you must
return the feature, conversion, or upgrade to IBM at your expense.

3.4 Machine Code and LIC

    Machine Code is licensed under the terms of the agreement provided with the
Machine Code. Machine Code is licensed only for use to enable a Machine to
function in accordance with its Specifications and only for the capacity and
capability for which you are authorized by IBM in writing and for which payment
is received by IBM.       Certain Machines IBM specifies (called “Specific
Machines”) use LIC. IBM will identify Specific Machines in a Transaction
Document. International Business Machines Corporation, one of its subsidiaries,
or a third party owns LIC including all copyrights in LIC and all copies of LIC
(this includes the original LIC, copies of the original LIC, and copies made
from copies). LIC is copyrighted and licensed (not sold). LIC is licensed under
the terms of the agreement provided with the LIC. LIC is licensed only for use
to enable a Machine to function in accordance with its Specifications and only
for the capacity and capability for which you are authorized by IBM in writing
and for which payment is received by IBM.

Part 4 — ICA Programs

    License       When IBM accepts your order, IBM grants you a nonexclusive,
nontransferable license to use the ICA Program in the United States. ICA
Programs are owned by International Business Machines Corporation, one of its
subsidiaries, or a third party and are copyrighted and licensed (not sold).    
  Authorized Use
Under each license, IBM authorizes you to:

  1.   use the ICA Program’s machine-readable portion on only the Designated
Machine. If the Designated Machine is inoperable, you may use another machine
temporarily. If the Designated Machine cannot assemble or compile the ICA
Program, you may assemble or compile the ICA Program on another machine.        
If you change a Designated Machine previously identified to IBM, you agree to
notify IBM of the change and its effective date;     2.   use the ICA Program to
the extent of authorizations you have obtained;     3.   make and install copies
of the ICA Program, to support the level of use authorized, provided you
reproduce the copyright notices and any other legends of ownership on each copy
or partial copy, and     4.   use any portion of the ICA Program IBM 1) provides
in source form, or 2) marks restricted (for example, “Restricted Materials of
IBM”) only to —

  a.   resolve problems related to the use of the ICA Program, and
    b.   modify the ICA Program so that it will work together with other
products.

    Your Additional Obligations
For each ICA Program, you agree to:

  1.   comply with any additional terms in its Specifications or a Transaction
Document;     2.   ensure that anyone who uses it (accessed either locally or
remotely) does so only for your authorized use and complies with IBM’s terms
regarding ICA Programs; and     3.   maintain a record of all copies and provide
it to IBM at its request.

    Actions You May Not Take
You agree not to:

  1.   reverse assemble, reverse compile, or otherwise translate the ICA Program
unless expressly permitted by applicable law without the possibility of
contractual waiver; or     2.   sublicense, assign, rent, or lease the ICA
Program.

    Program Components Not Used on the Designated Machine       Some ICA
Programs have components that are designed for use on machines other than the
Designated Machine on which the ICA Program is used. You may make copies of a
component and its documentation in support of your authorized use of the ICA
Program. For a chargeable component, you agree to notify IBM of its Date of
Installation.       Distributed System License Option       For some ICA
Programs, you may make a copy under a Distributed System License Option (called
a “DSLO” copy). IBM charges less for a DSLO copy than for the original license
(called the “Basic” license). In return for the lesser charge, you agree to do
the following while licensed under a DSLO:


  1.   have a Basic license for the ICA Program;     2.   provide problem
documentation and receive Program Services (if any) only through the location of
the Basic license; and     3.   distribute to, and install on, the DSLO’s
Designated Machine, any release, correction, or bypass that IBM provides for the
Basic license.

    Program Testing       IBM provides a testing period for certain ICA Programs
to help you evaluate if they meet your needs. If IBM offers a testing period, it
will start 1) the second business day after the ICA Program’s standard transit
allowance period, or 2)

Page 9 of 12



--------------------------------------------------------------------------------



 



    on another date specified in a Transaction Document. IBM will inform you of
the duration of the ICA Program’s testing period.       IBM does not provide
testing periods for DSLO copies.       Program Services       IBM provides
Program Services for warranted ICA Programs. If IBM can reproduce your reported
problem in the Specified Operating Environment, IBM will issue defect correction
information, a restriction, or a bypass. IBM provides Program Services for only
the unmodified portion of a current release of an ICA Program.       IBM
provides Program Services 1) on an on-going basis (with at least six months’
written notice before IBM terminates Program Services), 2) until the date IBM
specifies, or 3) for a period IBM specifies.       License Termination       You
may terminate the license for an ICA Program on one month’s written notice, or
at any time during the ICA Program’s testing period.       Licenses for certain
replacement ICA Programs may be obtained for an upgrade charge. When you obtain
licenses for these replacement ICA Programs, you agree to terminate the license
of the replaced ICA Programs when charges become due, unless IBM specifies
otherwise.       IBM may terminate your license if you fail to comply with the
license terms. If IBM does so, your authorization to use the ICA Program is also
terminated.       You agree to promptly destroy all copies of the Program after
either party has terminated the license.

Part 5 — Services
5.1 Personnel

    Each of us is responsible for the supervision, direction, control, and
compensation of our respective personnel, including subcontractors. IBM and its
personnel shall comply with all of Customer’s reasonable security procedures and
requirements in accessing Customer’s computer networks and systems, shall limit
access to those of IBM’s employees requiring access to perform the Services, and
shall prevent unauthorized access to Customer’s computer networks and systems.
IBM shall comply with all of Customer’s policies and regulations while on
Customer’s premises.       IBM reserves the right to determine the assignment of
its personnel,       With Customer’s prior written consent, IBM may subcontract
a Service, or any part of it, to subcontractors selected by IBM.

5.2 Materials Ownership and License

    The applicable Transaction Document will specify Materials to be delivered
to you. The applicable Transaction Document will identify them as being “Type I
Materials,” “Type II Materials,” or otherwise as we both agree. If not
specified, Materials will be considered Type II Materials.       Type I
Materials are those, created during the Service performance period, in which you
will have all right, title, and interest (including ownership of copyright,
patent right and all other intellectual property rights therein). IBM shall
execute and deliver all documents necessary or appropriate to transfer to
Customer all the right, title and interest in and to such Type 1 Materials,. IBM
also agrees that neither it nor its consultants shall assert any moral rights
under applicable copyright law with regard to such Type 1 Materials. IBM will
retain one copy of the Materials. To the extent specified in the applicable
Transaction Document, you will grant IBM 1) an irrevocable, nonexclusive,
worldwide, paid-up license to use, execute, reproduce, display, perform,
distribute (internally and externally) copies of, and prepare derivative works
based on, Type I Materials and 2) the right to authorize others to do any of the
former.       Type II Materials are those, created during the Service
performance period or otherwise (such as those that preexist the Service), in
which IBM or third parties have all right, title, and interest (including
ownership of copyright). IBM will deliver one copy of the specified Materials to
you. IBM grants you an irrevocable, nonexclusive, worldwide, paid-up license to
use, execute, reproduce, display, perform, and distribute, within your
Enterprise only, copies of Type II Materials.       Each of us agrees to
reproduce the copyright notice and any other legend of ownership on any copies
made under the licenses granted in this section.

5.3 Service for Machines (during and after warranty)

    IBM provides certain types of Service to keep Machines in, or restore them
to, conformance with their Specifications. IBM will inform you of the available
types of Service for a Machine. At its discretion, IBM will 1) either repair or
exchange the failing Machine and 2) provide the Service either at your location
or a service center.       When the type of Service requires that you deliver
the failing Machine to IBM, you agree to ship it suitably packaged (prepaid
unless IBM specifies otherwise) to a location IBM designates. After IBM has
repaired or exchanged the Machine, IBM will return it to you at its expense
unless IBM specifies otherwise. IBM is responsible for loss of, or damage to,
your Machine while it is 1) in IBM’s possession or 2) in transit in those cases
where IBM is responsible for the transportation charges.

Page 10 of 12



--------------------------------------------------------------------------------



 



    Any feature, conversion, or upgrade IBM services must be installed on a
Machine which is 1) for certain Machines, the designated, serial-numbered
Machine and 2) at an engineering-change level compatible with the feature,
conversion, or upgrade.       IBM manages and installs selected engineering
changes that apply to IBM Machines and may also perform preventive maintenance.
      You agree to:

  1.   obtain authorization from the owner to have IBM service a Machine that
you do not own; and     2.   where applicable, before IBM provides Service —

  a.   follow the problem determination, problem analysis, and service request
procedures that IBM provides,     b.   secure all programs, data, and funds
contained in a Machine, and     c.   inform IBM of changes in a Machine’s
location.

    Replacements
When Service involves the exchange of a Machine or part, the item IBM replaces
becomes its property and the replacement becomes yours. You represent that all
removed items are genuine and unaltered. The replacement may not be new, but
will be in good working order and at least functionally equivalent to the item
replaced. The replacement assumes the warranty or maintenance Service status of
the replaced item. Before IBM exchanges a Machine or part, you agree to remove
all features, parts, options, alterations, and attachments not under IBM’s
service. You also agree to ensure that the item is free of any legal obligations
or restrictions that prevent its exchange.       Some parts of IBM Machines are
designated as Customer Replaceable Units (called, “CRUs”), e.g., keyboards,
memory, or hard disk drives. IBM provides CRUs to you for replacement by you.
You must return all defective CRUs to IBM within 30 days of your receipt of the
replacement CRU. You are responsible for downloading designated Machine Code and
LIC updates from an IBM Internet Web site or from other electronic media, and
following the instructions that IBM provides.       Items Not Covered
Repair and exchange Services do not cover:

  1.   accessories, supply items, and certain parts, such as batteries, frames,
and covers;     2.   Machines damaged by misuse, accident, modification,
unsuitable physical or operating environment, or improper maintenance by you;  
  3.   Machines with removed or altered Machine or parts identification labels;
    4.   failures caused by a product for which IBM is not responsible;     5.  
service of Machine alterations; or     6.   Service of a Machine on which you
are using capacity or capability, other than that authorized by IBM in writing.

    Warranty Service Upgrade
For certain Machines, you may select a Service upgrade from the standard type of
warranty Service for the Machine. IBM charges for the Service upgrade during the
warranty period.       You may not terminate the Service upgrade or transfer it
to another Machine during the warranty period. When the warranty period ends,
the Machine will convert to maintenance Service at the same type of Service you
selected for warranty Service upgrade.

5.4 Maintenance Coverage

    Whenever you order maintenance Service for Machines, IBM will inform you of
the date on which maintenance Service will begin. IBM may inspect the Machine
within one month following that date. If the Machine is not in an acceptable
condition for service, you may have IBM restore it for a charge. Alternatively,
you may withdraw your request for maintenance Service. However, you will be
charged for any maintenance Service which IBM has performed at your request.

5.5 Automatic Service Renewal

    Renewable Services renew automatically for a same length contract period
unless either of us provides written notification (at least one month prior to
the end of the current contract period) to the other of its decision not to
renew.

5.6 Termination and Withdrawal of a Service

    Either of us may terminate a Service if the other does not meet its
obligations concerning the Service.       You may terminate a Service, on notice
to IBM provided you have met all minimum requirements and paid any adjustment
charges specified in the applicable Attachments and Transaction Documents. For a
maintenance Service, you may terminate without adjustment charge provided any of
the following circumstances occur:

  1.   you permanently remove the eligible Product, for which the Service is
provided, from productive use within your Enterprise;     2.   the eligible
location, for which the Service is provided, is no longer controlled by you (for
example, because of sale or closing of the facility); or     3.   the Machine
has been under maintenance Service for at least six months and you give IBM one
month’s written notice prior to terminating the maintenance Service.

    You agree to pay IBM for 1) all Services IBM provides and any Products and
Materials IBM delivers through Service termination and 2) all expenses IBM
incurs through Service termination.

Page 11 of 12



--------------------------------------------------------------------------------



 



    IBM may withdraw a Service or support for an eligible Product on three
months’ written notice to you. If IBM withdraws a Service for which you have
prepaid and IBM has not yet fully provided it to you, IBM will give you a
prorated refund.       Any terms which by their nature extend beyond termination
or withdrawal remain in effect until fulfilled and apply to respective
successors and assignees.

Page 12 of 12